Dore, J.
(dissenting). In granting defendants’ motion to dismiss, the learned Special Term followed the reasoning and the action of this court on the prior appeal which was unanimously affirmed by the Court of Appeals (Slater v. Gulf, Mobile & Ohio R. R. Co., 279 App. Div. 166, affd. 304 N. Y. 636). The order appealed from should be affirmed.
Peck, P. J., Callahan and Botein, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to affirm, in opinion in which Cohn, J., concurs.
Judgment and order reversed, with costs to the appellants and the motion denied. [See post, p. 695.]